[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case involves a tax appeal on the list of October 1, 1993, in the City of Norwalk. Plaintiff alleges a "First Count" but the pleadings disclose only one count which concerns Unit 12 in the building located at 25 Van Zant Street, Norwalk.
This Unit 12 is claimed to be 7880 square feet in size with two two-fixture restrooms. A tenant uses it as a catalogue showroom, although 2000 square feet are used as warehouse space. Plaintiff's sales approach places a value of $213,000 on the Unit and an income valuation of $230,000 with a conclusion of $220,000 as 100% value. Defendant on the other hand claims a measurement of 7863 square feet on the first floor of a four CT Page 4686 story building. Zoning allowed 2.3 parking spaces per 1000 square feet of "active commercial area". Defendant claims its sales comparison approach shows a total value of $361,500 to $427,600. On the income approach defendant values the Unit at $407,800.
The court finds the correct assessment value to be $215,000.
BY THE COURT,
GEORGE A. SADEN JUDGE TRIAL REFEREE